DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 47-51, 54-56, 65-66, 68, 69, 71, 73 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 5,464,760).
In regard to claim 47, Tsai discloses a composition comprising fermented plant-origin material (col 6 In 10-20).  Tsai discloses that the potato hydrolysate is passed through a filtration device wherein the solids are separated from the glucose-containing filtrate. To the filtrate from the filtration station is added nutrients to facilitate fermentation of the glucose to lactic acid; wherein the fermented plant-origin material comprises a fermentation product (col 6 In 20-25); filtered potato hydrolysate containing the glucose must have certain nutrients in order to promote the bacterial growth necessary for the fermentation to take place) produced by fermenting fermentation starter material in a fermentation slurry comprising the fermentation starter material (col 9 In 10-15; liquefied potato, water, nutrient solution and inoculum of L. delbueckii was added), wherein the fermentation starter material comprises hydrolyzed plant-origin material(col 1 In 60-65; starch containing material, such as homogenized potato waste, is first liquefied by an alpha amylase enzyme; and col 2 In 18-20; method using a hydrolyzed (liquefied and saccharified) starch as feed for fermentation); and wherein the fermented plant-origin material has a pH equal to no more than 4.55 (col 8 ln 38-65, Table 2, pH 3.4).
There is a prima facie case of obviousness where the claimed range of pH overlaps with the range taught by Tsai.
Claim 47 has been amended to include the recitations of claim 51, now canceled. In regard to this recitation, Tsai discloses wherein the hydrolyzed plant-origin material comprises a hydrolysis product produced by hydrolyzing at least one macronutrient in a plant-origin material, wherein the at least one macronutrient comprises starch (col 1 In 60-65; starch containing material such as homogenized potato waste). Claim 47 has been amended to include the limitation of “no more than about 5wt.% of starch  is converted to sugar”.
Tsai discloses the following:
 It is a further object of the invention to provide a new method for simplified bioconversion of starch into lactic acid by effecting a simultaneous saccharification and fermentation. The starch-containing material, such as a homogenized potato waste, is first liquefied by alpha-amylase enzyme at an elevated temperature in the range of from about 90°C to about 130°C for a time no less than about 15 minutes (Col. 1 lines 58-64).
Hence, Tsai discloses hydrolyzed starch in the plant-origin material as recited. The degree of hydrolysis and degree of sugar conversion would depend on the specific conditions involved in the hydrolyzation process and the nature of the plant-origin material.
Further in regard to the limitation of conversion of starch to sugar during the process of hydrolysis of the initial plant origin material, it is noted that this material is further subjected to the fermentation process “by fermenting fermentation starter material in a fermentation slurry comprising the fermentation starter material”. The final composition comprises such 
It is further noted that claim 47 is a product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitation of “no more than about 5 wt.% of starch  is converted to sugar” is directed to the process of hydrolysis of the initial plant origin material. The instant claims are not directed to the process of hydrolysis of the initial plant origin material. The patentability of the product does not depend on its method of production. It is further noted that the hydrolyzed plant-origin material is an intermediate product that is not a part of the final claimed composition.
Regarding claim 54, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses the additional plant origin material is unhydrolyzed (col 2 In 20-25; commercially available glucose syrup).
Regarding claim 56, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses wherein the composition comprises fermentation metabolites comprising lactic acid (col 4 In 20; producing lactic acid).

Regarding claim 69, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses wherein the composition comprises a mass concentration of hydrolyzed plant-origin material equal to 1-100 percent (col 9 example 6 showing the percentage of potato used which is from 1-100 percent).
Regarding claim 79, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses wherein the composition is a nutrient additive (col 2 In 40-45; adding nutrients to the carbon source).
Regarding claim 48, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the fermented plant-origin material comprises a viscosity at 25°C equal to no more than 7500 and at least 2000 cP. However, since Tsai discloses the processes of liquefaction, separation, filtration and extraction of the plant origin material (Figure 1A), it would have been obvious to a person having ordinary skill in the art to determine, through routine experimentation, that these processes need to be carried out using liquid transfer equipment that are viscosity dependent and that the viscosity can be about 1 to 2500 cP to facilitate the process.
Regarding claim 49, Tsai discloses a composition of claim 47 as discussed. Tsai does not particularly disclose wherein the fermented plant-origin material comprises a total water mass concentration equal to about 80 to 90 wt. percent. However, Tsai discloses the use of blended plant origin material (col 9 In 1-5; whole potatoes were blended in a waring blender); it would have been obvious to a person having ordinary skill in the art to determine the optimum water content for the product after blending, through routine experimentation, to facilitate the fermentation.

Regarding claim 55, Tsai discloses a composition of claim 55 as discussed. Tsai further discloses alpha-amylase (col 1 In 63; alphaamylase), but Tsai does not disclose wherein the composition comprises deactivated alpha-amylase. However, Tsai does disclose maintaining the mixture without deactivation (col 12 In 50-55; elevated temperature without enzyme deactivation) and time control of fermentation (col 9 In 50-60; showing various time periods). It would have been obvious to a person having ordinary skill in the art to modify the process, through routine experimentation to cause deactivation, to improve properties of final product.
Regarding claim 65, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein at least 50 wt. percent of starch in the hydrolyzed plant-origin material is hydrolyzed starch. However, Tsai discloses the hydrolysis of starch (col 2 In 20-25; The hydrolyzed starch, such as the potato hydrolysate prepared from potato wastes) and the conversion of starch to lactic acid (col 9 In 25-30; 95 percent yield); it would have been obvious to a person having ordinary skill in the art to determine that at least 50 wt. percent of starch in the hydrolyzed plant-origin material is hydrolyzed starch through routine experimentation to ensure the efficacy of fermentation.
Regarding claim 66, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the average molecular weight of the hydrolyzed starch in the hydrolyzed plant-origin material is 1. 7-2. 0 x 106 Dalton. However, Tsai discloses the hydrolysis of starch (col 2 In 20-25; The hydrolyzed starch, such as the potato hydrolysate prepared from potato wastes); it would have been obvious to a person having ordinary skill in the art to determine that 
Regarding claim 71, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition comprises a liquid mass concentration equal to 40-60 percent. However, Tsai discloses a composition of the fermented plant origin material (Col 9 example 6; which shows the fermentation process); it would have been obvious to a person having ordinary skill in the art to adjust the liquid to a 40-60 percent, through routine experimentation, to facilitate the fermentation process.
Regarding claim 73, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses the use of additional feed (col 2 In 20- 25; commercially available glucose syrup), but not wherein the composition comprises an additional comprising additional carbohydrates. It would have been obvious to a person having ordinary skill in the art to determine that the glucose syrup described by Tsai can also be used in addition to the other plant origin materials used by Tsai (col 1 In 60-65; starch-containing material, such as a homogenized potato), in order to facilitate the fermentation process.

Claim 52, 53, 57-59, 72 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 5,464,760) in view of Dobson et al (US 2014/0170723 A1).
Regarding claim 52, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the plant-origin material comprises a grain. However, Dobson discloses a hydrolysis (para [0089], hydrolyzing in the presence of water) of a plant origin material (para [0089), feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093], contacting the liquid fraction with a fermentation organism) wherein the plant origin material is grain (para [0213), Poaceae includes the staple food grains). As both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art 
Regarding claim 53, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the additional plant-origin material, wherein the additional plant-origin material comprises a pomace. However, Dobson discloses a hydrolysis (para [0089), hydrolyzing in the presence of water) of a plant origin material (para (0089), feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093), contacting the liquid fraction with a fermentation organism) wherein the plant origin material can include byproducts of food processing (para [0211), feedstock can include food processing waste).
Neither Tsai nor Dobson specifies the use of pomace.
As both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use food processing waste disclosed by Dobson, and specifically to pomace, through routine experimentation, as it provides for a wider range of plant sources (Dobson para (0006), improve the efficiency of the conversion of renewable carbon sources, such as cellulosic or lignocellulosic feedstock).
Regarding claim 57, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the hydrolyzed plant-origin material is whole grain. However, Dobson discloses a hydrolysis (para [0089), hydrolyzing in the presence of water) of a plant origin material (para [0089), feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093), contacting the liquid fraction with a fermentation organism) wherein the plant origin material is a whole grain (para [0213), Poaceae includes the staple food grains). As both Tsai and Dobson disclose methods of 
Regarding claim 58, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the hydrolyzed plant-origin material is derived from intact grain caryopses, wherein the average molecular weight of the hydrolyzed starch is reduced by at least 30 percent relative to the average molecular weight of the starch in the intact grain caryopses. However, Dobson discloses a hydrolysis (para (0089], hydrolyzing in the presence of water) of a plant origin material (para (0089], feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093], contacting the liquid fraction with a fermentation organism) wherein the plant origin material is a whole grain (para (0213], Poaceae includes the staple food grains). Moreover Tsai discloses the breakdown of starch (col 2 In 15-20; hydrolyze (liquefied and saccharified)); and it would have been obvious to a person having ordinary skill in the art to determine that the average molecular weight of the hydrolyzed starch is reduced by at least 30 percent relative to the average molecular weight of the starch in the starter material through routine experimentation. Further, since both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use grains disclosed by Dobson, as it provides for a wider range of plant sources (Dobson para (0006], improve the efficiency of the conversion of renewable carbon sources, such as cellulosic or lignocellulosic feedstock).
Regarding claim 59, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the hydrolyzed plant-origin material is derived from intact grain caryopses; wherein the intact grain caryopses comprise principal anatomical components; wherein the 
Regarding claim 72, Tsai discloses a composition of claim 47 as discussed. Tsai disclose the use of additional ingredients (col 2 In 20-25; commercially available glucose syrup), but does not disclose wherein the composition comprises an additional plant-origin material comprising a pulse. However, Dobson discloses a hydrolysis (para (0089], hydrolyzing in the presence of water) of a plant origin material (para [0089], feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093], contacting the liquid fraction with a fermentation organism) wherein the plant origin material is a whole grain (para [0213], Poaceae includes the staple food grains). Tsai or Dobson does not specify use of pulses. Since both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use grains disclosed by Dobson, and specifically to pulses, through routine experimentation, as it provides for a wider range of plant sources (Dobson para [0006], improve the efficiency of the conversion of renewable carbon sources, such as cellulosic or lignocellulosic feedstock).




Claim 60-64, 67, 70, 74-78, 80, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 5,464,760) in view of Dobson et al (US 2014/0170723 A1) and Triantafyllou Oste et al (US 2004/0219261 A1).

Regarding claim 61, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition comprises 1 to 20 wt. percent beta-glucan. However, Oste discloses a method of fermenting a plant based material (para [0011), fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the presence of beta glucan is more than 0.3 percent (para [0003), oats are rich in beta glucan; and para (0023), products contain more than 0.3 percent by weight of soluble beta-glucan). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of oats as described by Oste, as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and 
Regarding claim 62, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the hydrolyzed plant-origin material is derived from intact grain caryopses; wherein the intact grain caryopses comprise beta-glucan; and wherein the beta-glucan in the fermented plant origin material is structurally unchanged relative to the beta-glucan in the intact caryopses. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on a oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the presence of beta glucan is before (para (0003), oats are rich in beta glucan) and after processing (para (0023), product contains more than 0.3 percent beta glucan). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of oats as described by Oste , as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk) and that the beta-glucan in the fermented plant origin material is structurally unchanged relative to the beta-glucan in the intact caryopses, through routine experimentation, as it is not fermented.
Regarding claim 63, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the plant-origin material is whole grain oat flour. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on an oat suspension) that uses lactic acid bacteria (para [0017), oat milk suspension is fermented with lactic acid bacteria) wherein the base is made from oat flour (para (0025], Oat-based materials in general. Commercial grade Adavena(E) products were used as oat base. They are aqueous Suspensions). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having 
Regarding claim 64, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition comprises at least 0.75 g, optionally at least 1.0 g, soluble beta-glucan fiber per serving. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on a oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the presence of beta glucan is more than 0.3 percent (para (0003], oats are rich in beta glucan; and para (0023), products contain more than 0.3 percent by weight of soluble beta-glucan). Although Oste does not specify such, it would have been obvious to a person having ordinary skill in the art to determine that the composition comprises at least 0.75 g, optionally at least 1.0 g, soluble beta-glucan fiber per serving through routine experimentation. Further, since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of oats as described by Oste through routine experimentation as it provides for a healthier product (Oste para (0014], a fermented non-dairy product low in protein and free from soy and dairy milk).
Regarding claim 67, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition is a beverage. However, Oste discloses a method of fermenting a plant based material (para (0011], fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a beverage (para (0008), non-dairy yoghurt drink). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to 
Regarding claim 70, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition is a food product and comprises a viscosity equal to 0.5 to 800 cP at 25 degC. However, Tsai discloses the processes of liquefaction, separation, filtration and extraction of the plant origin material (Figure 1A), it would have been obvious to a person having ordinary skill in the art to determine that these processes need to be carried out using liquid transfer equipment that are viscosity dependent and that the viscosity can be about 0.5-800 cP through routine experimentation. Moreover, Oste discloses a method of fermenting a plant based material (para [0011], fermented product based on an oat suspension) that uses lactic acid bacteria (para [0017], oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a food product (para [0008), non-dairy yoghurt drink). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of beverage as described by Oste, through routine experimentation, as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk).
Regarding claim 74, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition is a prebiotic.
However, Oste discloses a method of fermenting a plant based material (para (0011], fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a prebiotic (para (0008), non-dairy yoghurt drink). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by 
Regarding claim 75, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition comprises a base food and a subcomposition comprising the fermented plant-origin material, wherein the subcomposition is a glycemic index reducer so that the glycemic index of the composition is at least 5 percent less than the glycemic index of the base food. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on a oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a yoghurt (para (0008], non-dairy yoghurt drink) and uses additional ingredients (para (0019), extra-cellular polysaccharides have a Synergistic effect in combination with the maltodextrin and beta-glucan of the oat-based milk). Although Oste does not disclose that this is a glycemic index reducer so that the glycemic index of the composition is at least 5 percent less than the glycemic index of the base food; it would have been obvious to a person having ordinary skill in the art to determine that the action described by Oste (para (0020), exopolysaccharides may be of a sort readily digestible by humans or may constitute dietary fibre, Such as microbial beta-glucan) can lead to a lessening of glycemic index through routine experimentation. Further, since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of beverage as described by Oste, through routine experimentation, as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk).
Regarding claim 76, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein consumption of the composition by a human provides the human with a source of sustained energy, wherein available starch and protein in the composition have 
Regarding claim 77, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition comprises live microorganisms comprising probiotic microorganisms. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on a oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a yoghurt (para (0008), non-dairy yoghurt drink) and the product has live microorganisms comprising probiotic microorganisms (para (0019), EPS producing microorganisms of the invention are preferably added). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be 
Regarding claim 78, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition comprises soluble fiber. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017], oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a yoghurt (para (0008), non-dairy yoghurt drink) and the product has soluble fiber (para (0020], digestible by humans or may constitute dietary fibre). As both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of beverage as described by Oste, through routine experimentation, as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk).
Regarding claim 80, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition is a texture modifier. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017], oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a yoghurt (para [0008), non-dairy yoghurt drink) and the product has a texture modifier (para (0019), polysaccharides have a Synergistic effect in combination with the maltodextrin and beta-glucan of the oat-based milk alternative thereby yielding a desirable product texture).
Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of beverage 
Regarding claim 81, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition is a viscosity modifier. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017], oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a yoghurt (para (0008), non-dairy yoghurt drink) and the product has a viscosity modifier (para (0019), While their addition increases both the viscosity and the elasticity of the product). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of beverage as described by Oste through routine experimentation as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the limitations of “wherein an amount of starch in the hydrolyzed plant-origin material is at least 95 wt% of an amount of starch in the plant-origin material and no more than about 5 wt.% of starch is converted to sugar”.
In response to Applicant’s arguments, it is noted that the independent claim 47 is directed to a composition comprising fermented plant-origin material;
wherein the fermented plant-origin material comprises a fermentation product produced by fermenting fermentation starter material in a fermentation slurry comprising the fermentation starter material, wherein the fermentation starter material comprises hydrolyzed plant-origin material;

wherein the fermented plant-origin material has a pH equal to no more than 4.5.
Applicant’s arguments are directed to the conversion of starch to sugar during the process of hydrolysis of the initial plant origin material. This material is further subjected to the fermentation process “by fermenting fermentation starter material in a fermentation slurry comprising the fermentation starter material”. The final composition comprises such fermentation product. Stated somewhat differently, the instant claim 47 is directed to the composition comprising fermented plant origin material that has been hydrolyzed prior to fermentation. It is further noted that the claim 47 is silent as to the nature of the “plant-origin material”, nutrient composition of such material other than starch, and finally, the nature of the fermentation product.
Also, the instant claim 47 is silent as to the concentration/amount of the fermented previously hydrolyzed plant-origin material in the final composition and the actual components/ingredients included in such composition.
Claim 47 is a product-by-process claim. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitation of “no more than about 5 wt.% of starch  is converted to sugar” is directed to the process of hydrolysis of the initial plant origin material. The instant claims are not directed 
It is further noted that the hydrolyzed plant-origin material is an intermediate product that is not a part of the final claimed composition.
As stated in the rejection above, Tsai discloses hydrolyzed starch in the plant-origin material as recited. The degree of hydrolysis would depend on the specific conditions involved in the hydrolyzation process and the nature of the plant-origin material.
Further in response to, it is noted that the viscosity of the fermented plant-origin material would depend on the mature of the original plant material, composition of the plant material, nature of the fermentation, bacteria involved in the fermentation and the nature of the final fermentation product. It is further noted that the instant claim do not recite any additional materials included in the final claimed composition and the viscosity of the final claimed composition.
In response to Applicant’s arguments regarding claim 55, it is noted that it would have been obvious to a person having ordinary skill in the art to modify the process, through routine experimentation to cause deactivation, to improve properties of final product. It is further noted that this argument is also directed to the process of deactivation of alpha-amylase.
In response to Applicant’s arguments regarding claim 66, it is noted that Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the average molecular weight of the hydrolyzed starch in the hydrolyzed plant-origin material is 1. 7-2. 0 x 106 Dalton. However, Tsai discloses the hydrolysis of starch (col 2 In 20-25; The hydrolyzed starch, such as the potato hydrolysate prepared from potato wastes); it would have been obvious to a person having ordinary skill in the art to determine that this can have a molecular weight of 1. 7-2. 0 x 106 Dalton through routine experimentation depending on starch source, to produce a product having the desired properties.





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VERA STULII/Primary Examiner, Art Unit 1791